Citation Nr: 0207285	
Decision Date: 07/03/02    Archive Date: 07/10/02

DOCKET NO.  94-06 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island



THE ISSUE

1.  Entitlement to accrued benefits.  

2.  Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart





ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from October 1972 to 
October 1974 and January to October 1977.  He died in July 
1993; the appellant is his surviving spouse.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a September 1993 rating decision of 
the RO.  

In that decision, the RO denied the claim of service 
connection for cause of the veteran's death.  The RO also 
notified the appellant of the denials of her claims for 
dependency and indemnity compensation (DIC), death pension 
and accrued benefits, in an October 1993 letter.  The 
appellant expressed her disagreement with the denial of 
service connection for the cause of the veteran's death in a 
letter received by the RO in November 1993.  

In May 1996, the Board remanded the case to for additional 
development. 



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran did not have a claim pending at the time of 
his death.  

3.  The veteran died in July 1993 of Acquired Immune 
Deficiency Syndrome (AIDS); at the time of his death, service 
connection was in effect for a right knee disability.  

4.  The veteran's fatal AIDS is not shown to have been due to 
any event in service or to have been the result of an 
acquired psychiatric disorder that had its clinical onset in 
service.  

5.  A service-connected disability is not shown to have 
caused or contributed materially in producing or accelerating 
the veteran's demise.  



CONCLUSIONS OF LAW

1.  The claim for accrued benefits must be denied by 
operation of law.  38 U.S.C.A. §§ 5107, 5121 (West 1991 & 
Supp. 2001).  

2.  The veteran's AIDS was not due to disease or injury that 
was incurred in or aggravated by service; nor was it 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 1310, 5107, 
7104 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.310, 
3.312 (2001)  

3.  A service-connected disability did not cause or 
contribute materially or substantially in producing the 
veteran's death. 38 U.S.C.A. §§ 1101, 1110, 1131, 1310, 5107, 
7104 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.312 
(2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual background

The veteran's service medical records are completely devoid 
of evidence of AIDS.  In April 1973, the veteran complained 
of a nine-month history of progressively worsening 
depression.  He denied drug use.  A psychiatric consult was 
scheduled, but the veteran failed to show up for it.  The 
veteran's separation examination from his first period of 
active duty revealed no psychiatric abnormalities.  The 
separation examination from the veteran's second period of 
active duty showed that the veteran had a passive-aggressive 
personality disorder.  

The VA and private medical evidence shows treatment beginning 
in 1979 for drug abuse and mental stress.  He was treated as 
an inpatient on multiple occasions at VA for drug abuse-in 
particular, heroin.  A letter dated in October 1990 from the 
Dr. John C. Corrigan Mental Health Center indicates that the 
veteran had a one-day stay in the inpatient unit in January 
1980 and several outpatient admissions for psychotherapy from 
1980 to 1987.  The diagnoses were those of an adjustment 
disorder, with mixed emotional features, and mixed 
personality disorder.  In July 1988, VA informed the veteran 
that he had tested positive for the virus that causes AIDS.  

A letter dated in May 1990 from David Long, a clinical social 
worker, indicates that the veteran reported that his 
substance abuse started with alcohol in 1973 due to the 
stress he experienced in service.  He reported that this 
escalated into a "nervous breakdown" causing him to seek 
hospitalization.  He stated that he had graduated to street 
drugs by the time of his discharge in 1974.  

At a June 1991 hearing, the veteran testified that, when he 
was in service, he worked in a very small room.  He stated 
that he felt like an animal in a cage and thought often of 
killing himself.  He stated that he went on sick call and 
explained the situation and that he was given an appointment 
with a psychiatrist.  However, he indicated that he was not 
allowed to keep the appointment.  He testified that he 
started self medicating himself by drinking heavily.  

The death certificate lists the immediate cause of the 
veteran's death as being that of AIDS.  It was also reported 
that the approximate interval between onset and death was not 
known.  

In January 2002, the RO received an opinion from a VA 
psychiatric expert about the cause of the veteran's death.  

The psychiatrist reviewed the veteran's medical record, 
including the report from David Long, and noted that there 
was no medical record to substantiate the "nervous 
breakdown" that was alleged.  The psychiatrist stated that 
it was "impossible to state that it was at least as likely 
as not that service-acquired depression led to alcohol 
dependence and subsequently intravenous drug dependence and 
finally AIDS."  

First, the examiner indicated that it could not be 
ascertained whether the veteran had a major depression of 
clinical proportions (major depression or dysthymia) at his 
first referral.  Second, he noted that, even if one assumed 
that the veteran had major depression or dysthymia, it was 
not clear whether alcohol or drug dependence preceded or 
post-dated the onset of mood disorder.  Third, he stated 
that, even if one assumed that the mood disorder was primary 
temporally and the substance dependence followed, it could 
not be said that the former caused the latter.  

Regarding this, the psychiatrist explained that, although 
there was an increased incidence of substance dependence in 
individuals with major depression, the majority of 
individuals with major depression did not develop substance 
dependence. 

It was also noted by the VA psychiatric expert that, on 
several questionnaires, the veteran denied having mood and 
related symptoms, at a time when the substance dependence was 
fully established.  Thus, the psychiatrist suggested that the 
course of the substance abuse was likely independent of the 
course of the mood symptoms.  The psychiatrist did 
acknowledge, however, that there were powerful social forces 
that led young males to deny or minimize mood symptoms.  

Nonetheless, it was opined that the veteran's records did not 
provide sufficient documentation to warrant the conclusion 
that it was at least as likely as not that service-acquired 
depression led to the subsequent substance dependence and 
medical illness incurred by the veteran.  


Analysis

Accrued benefits

Generally, an accrued benefits claimant is entitled to what 
was properly due to the veteran at the time of his death 
under existing ratings or decisions, or based on evidence in 
the file at date of death, and which were unpaid to the 
veteran for a period not to exceed two years.  Zevalkink v. 
Brown, 102 F.3d 1236, 1241 (Fed. Cir. 1996); 38 U.S.C.A. 
§ 5121(a).  

A surviving spouse may file a claim for accrued benefits only 
when the veteran had a claim pending at the time of his 
death.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998). 

In November 1990, the RO denied service connection for a 
psychiatric disorder.  A Notice of Disagreement was received 
from the veteran in April 1991.  A Statement of the Case was 
issued later in April 1991, but the veteran never filed a 
Substantive Appeal.  

Indeed, the time during which the veteran could have 
perfected his appeal expired before the veteran's death.  
Thus, the veteran did not have a claim pending at the time of 
his death.  

Because the veteran did not have a claim pending at the time 
of his death, the claim for accrued benefits must be denied.  
As the disposition of this claim is based on the law, and not 
the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


Cause of death

When any veteran dies from a service-connected disability, 
the veteran's surviving spouse, children and parents are 
entitled to dependency and indemnity compensation.  38 
U.S.C.A. § 1310.  

A death will be considered to result from a service-connected 
disability when the evidence establishes that disability 
which is causally related to service either caused, or 
contributed substantially or materially to the veteran's 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

For a service-connected disability to constitute a 
contributory cause of death, it must be shown to have 
contributed substantially and materially to the veteran's 
death; combined to cause death; aided or lent assistance to 
the production of death; or resulted in debilitating effects 
and general impairment of health to an extent that would 
render the veteran materially less capable of resisting the 
effects of other disease or injury causing death, as opposed 
to merely sharing in the production of death.  38 C.F.R. 
§ 3.312.  

Although there are primary causes of death which by their 
very nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, even in 
such cases, consideration must be given to whether there may 
be a reasonable basis to hold that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death, where the service-connected 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  Id.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The evidence shows that the veteran died in July 1993.  The 
Certificate of Death shows that he died as the result AIDS.  
It was noted that the approximate interval between onset and 
death was not unknown.  

At the time of his death, service connection had been 
established for a right knee disability rated as 
noncompensably disabling.  

The appellant contends, in essence, that the veteran's AIDS 
resulted from substance abuse that was caused by psychiatric 
disease incurred in service.  

Following a review of the entire evidentiary record, the 
Board finds that the preponderance of the evidence is against 
the appellant's claim of service connection for the cause of 
the veteran's death.  

Although the appellant has attributed the veteran's death to 
a psychiatric disease incurred in service, there is no 
competent evidence to support her contention.  Indeed, the 
only mental health professional to offer an opinion, 
specifically ruled out any relationship between the veteran's 
death and his period of service.  

The Board finds that the opinion of the VA psychiatrist is 
more persuasive than the theory raised by the appellant.  The 
VA opinion, which provided medical rationale in its reliance 
upon medical literature, has clearly addressed and disputed 
the appellant's assertions.  

There is no medical or psychiatric evidence of record that 
can serve to establish a relationship between the development 
of AIDS and any disease or injury in service.  

The Board notes in this regard that the May 1990 statement 
from the clinical social worker was based solely on history 
provided the veteran and, as indicated by the VA medical 
opinion, was not supported by the medical evidence in the 
record.  

In the absence of such evidence, and in light of the 
persuasive opinion of the VA psychiatric expert, service 
connection for the cause of the veteran's death is not 
warranted.  


VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA) of 2000, which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  

Among other things, this law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

The Board finds that VA's duties pursuant to VCAA have, 
essentially, been fulfilled.  First, VA has a duty to notify 
the appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103.  

The record shows that the appellant was notified of the RO's 
decision.  The RO's decision, Statement of the Case, 
Supplemental Statements of the Case and letters, as well as 
the Board's remand informed the appellant of the evidence 
needed to support her claim.  VA has met its duty to inform 
the appellant.  

The Board concludes that the discussions in the RO's 
decision, Statement of the Case and Supplemental Statements 
of the Case as well as the Board's remand informed the 
appellant of the information and evidence needed to 
substantiate her claim and complied with VA's notification 
requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The appellant has not referenced any unobtained, 
obtainable, evidence that might aid her claim.  

Although VA has a duty to assist the appellant in the 
development of her claim, that duty is not "a one-way 
street."  If a claimant wishes help, she cannot passively 
wait for it.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

In this case, the Board finds that VA has done everything 
reasonably possible to assist the appellant.  She was advised 
of the evidence necessary to substantiate her claim.  

Hence, a remand for the RO to address the VCAA, in the first 
instance, would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  

VA has satisfied its duties to notify and to assist the 
appellant in this case.  Further development and further 
expending of VA's resources is not warranted.  

As the Board finds that the directives of VCAA have been 
complied with regarding VA's duties to notify and to assist 
the appellant, she has not been prejudiced by the Board's 
consideration of the merits of his claim.  See Bernard v. 
Brown, 4 Vet. App. 384 (when the Board addresses in its 
decision a question that has not been addressed by the RO, it 
must consider whether the appellant has been given adequate 
notice to respond and, if not, whether he has been prejudiced 
thereby).  

For the reasons set forth hereinabove, the Board believes 
that the appellant has been given ample opportunity to 
provide evidence and argument in support of her claim.



ORDER

The claim for accrued benefits is denied.  

Service connection for the cause of the veteran's death is 
denied.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

